CaretARgies peyecs HiikectRQ419 EamrsaoMenerbbeb27 Page DPb2

CERTIFICATE OF SERVICE OF PROCESS
Case Number: 19-02025

I, Jon P. Newton (name), certify that service of this summons and a copy of

the complaint was made ___ October 4, 2019 (date) by (check one):

[X Mail service: Regular, First Class United States mail, postage fully pre-paid, addressed to:
James R. Barnes, 145 Deercliff Road, Avon, CT 06001
[2 Personal Service: By leaving the process with defendant or with an officer or agent of defendant at:

[Residence Service: By leaving the process with the following adult at:

[Certified Mail Service on an Insured Depository Institution: By sending the process by certified mail
addressed to the following officer of the defendant at:

[[ Publication: The defendant was served as follows:

[2 State Law: The defendant was served pursuant to the laws of the State of , as
follows:

 

If service was made by personal service, by residence service, or pursuant to state law, I further certify that I am, and
at all times during the service of process was, not less than 18 years 9f age and not a party to the matter concerning
which service of process was made.

   

Under penalty of perjury, I declare that tego resi i¢true\and c
“\
October 4, 2019 SS

Date Signature

ect.

' it
Jon P. Newton
Eein@iNamie Reid and Riege, P.C.
Business Address Qne Financial Plaza

City/State/Zip Hartford, CT 06103

 

 

 
Case 19-02025 Doc3 Filed 10/04/19 Entered 10/04/19 15:26:21 Page 2 of 2
Case 19-02025 Doc2 Filed 10/04/19 Entered 10/04/19 14:24:27 Pagelof2

United States Bankruptcy Court

District of Connecticut
Filed and Entered
On Docket
October 4; 2019

 

In re:
Donna J. Barnes Case Number: 19-—20400 jjt
Debtor* Chapter: 11

 

Donna J. Bames
Plaintiff(s)
Vv. Adversary Proceeding
No.: 19-02025 jjt
James R. Barnes
Defendant(s)

 

 

VE R 4 i

YOU ARE SUMMONED and required to file a motion or answer to the complaint which is attached to this summons
with the Clerk of the Bankruptcy Court at the address in the lower left corner of this Summons within 30 days after
the issuance of this summons, except that the United States and its offices and agencies shall submit a motion or
answer to the complaint within 35 days.

At the same time, you must also serve a copy of the motion or answer upon the plaintiff's attorney.

 

Jon P. Newton
Reid and Riege PC
One Financial Plaza
Hartford, CT 06103

If you make a motion, your time to answer is governed by Fed. R. Bankr. P. 7012.

 

 

 

YOU ARE NOTIFIED that a Pretrial Conference of the proceeding commenced by the filing of the complaint will be
held at:

 

United States Bankruptcy Court
450 Main Street, 7th Floor Courtroom, Room 715B, Hartford, CT
06103
at
11:00 AM on December 12, 2019
IF YOU FAIL TO RESPOND TO THIS SUMMONS, YOUR FAILURE WILL BE DEEMED TO BE YOUR

CONSENT TO ENTRY OF A JUDGMENT BY THE BANKRUPTCY COURT AND JUDGMENT BY
DEFAULT MAY BE TAKEN AGAINST YOU FOR THE RELIEF DEMANDED IN THE COMPLAINT.

Date of Issuance: October 4, 2019 BE

Pietro Cicolini

 

 

 

Clerk of Court
United States Bankruptcy Court Tel. (860) 240-3675
District of Connecticut VCIS* (866) 222-8029
450 Main Street, 7th Floor * Voice Case Information System
Hartford, CT 06103 http://Awww.ctb.uscourts.gov

Form 115 —
